Citation Nr: 0000831	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-21 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated 40 percent disabling.  

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetic retinopathy.  

3.  Entitlement to evaluations in excess of 20 percent each 
for diabetic neuropathy of the left lower extremity, right 
lower extremity and left upper extremity and an evaluation in 
excess of 30 percent for diabetic neuropathy of the right 
upper extremity.  

4.  Entitlement to a compensable evaluation for impotency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to April 
1987.  By rating action dated in February 1995 the Department 
of Veterans Affairs (VA) Regional Office, Lincoln, Nebraska, 
confirmed and continued a 40 percent evaluation for the 
veteran's diabetes mellitus.  The regional office granted 
service connection for diabetic neuropathy of the left lower 
extremity, right lower extremity and right upper extremity, 
each rated 10 percent disabling.  Service connection was also 
granted for impotency, rated noncompensable.  The veteran 
appealed from those decisions.  In an August 1998 rating 
action the 40 percent evaluation for diabetes mellitus was 
confirmed and continued.  A separate 20 percent evaluation 
was assigned for diabetic retinopathy.  The evaluations for 
the diabetic neuropathy of the left lower extremity, right 
lower extremity and left upper extremity were increased from 
10 percent to 20 percent.  The evaluation for the diabetic 
neuropathy of the right upper extremity was increased from 
10 percent to 30 percent.  The noncompensable evaluation for 
impotency was confirmed and continued.  In a November 1998 
rating action service connection was granted for peripheral 
vascular disease of the lower extremities and that condition 
was included in the evaluations assigned for diabetic 
neuropathy of each lower extremity.  A total rating based on 
individual unemployability was also granted.  The case is now 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran's diabetes mellitus requires a large insulin 
dosage and a restricted diet.  

3.  The diabetes mellitus has not resulted in a considerable 
loss of weight and strength.  

4.  The veteran's corrected visual acuity is normal.  There 
is no diplopia.  The visual fields are full.  

5.  There is diminished sensation in the veteran's upper and 
lower extremities.  His coordination is intact and his gait 
is normal.  His strength is normal in the muscle groups in 
the upper and lower extremities.  

6.  The veteran has erectile dysfunction without deformity of 
the penis.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for diabetes 
mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Code 7913 (1999).  

2.  An evaluation in excess of 20 percent for diabetic 
retinopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part  4, Code 6080 (1999).  

3.  Evaluations in excess of 20 percent each for diabetic 
neuropathy of the left lower extremity, right lower extremity 
and left upper extremity and an evaluation in excess of 
30 percent for diabetic neuropathy of the right upper 
extremity are not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, Codes 8515, 7114-8520 (1999).  

4.  Entitlement to a compensable evaluation for impotency is 
not established.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
Part 4, Code 7522 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  

I.  The Claim for an Increased Rating for Diabetes Mellitus, 
Currently Rated 40 Percent Disabling.  

The veteran's service medical records do not reflect the 
presence of diabetes mellitus.  Service connection was 
granted for the condition on the basis that it became 
manifest to the required degree within one year following the 
veteran's separation from service.  

The record reflects that the veteran was hospitalized at a VA 
medical center in February 1988 for adult-onset diabetes 
mellitus.  He was initially treated with oral medication and 
the diabetes mellitus was still not controlled.  He was then 
switched to insulin and was then well controlled with blood 
sugars usually below 200.  

By rating action dated in June 1988 service connection was 
established for diabetes mellitus, rated 20 percent disabling 
effective from April 16, 1987.  

In August 1988 the veteran submitted a claim for an increased 
rating for the diabetes mellitus.  

The veteran was examined by the VA in October 1988.  He 
indicated that he was using 21 units of NPH insulin in the 
mornings and 12 units in the afternoons and 15 units of 
regular insulin in the mornings and 11 units in the 
afternoon.  He had been losing some weight.  He had also had 
nocturnal leg cramps improved with quinine tablets.  

By rating action dated in February 1989 the evaluation for 
the veteran's diabetes mellitus was increased to 40 percent 
effective from August 9, 1988.  

In August 1994 the veteran submitted a claim for an increased 
rating for the diabetes mellitus.  

The veteran was examined by the VA in September 1994.  It was 
indicated that he was taking 50 units of regular insulin and 
60 units of NPH insulin daily.  His diet was about 
2,500 calories.  He had a history of beginning bilateral foot 
numbness as well as evident foot pain.  He denied any 
hypertension or arteriosclerotic vascular disease.  He 
reported some blurriness of vision involving his right eye.  
His main complaint regarding his diabetes was impotency which 
he had had for about one year.  

The veteran denied any history of keto-acidosis or 
hypoglycemic reactions.  His weight was currently 252 pounds 
which was considered probably increased from the prior 
examination.  He denied having any anal pruritus or vascular 
insufficiencies.  He had been told that he had early 
retinopathy in the past.  His blood sugar was 246 at the 
current time.  His blood pressure 120/60.  Laboratory data 
showed a sugar of 246 with a potassium of 4.1.  SMA-6 was 
within normal limits. CBC was also within normal limits.  The 
diagnoses were insulin-dependent diabetes mellitus, early 
changes of diabetic retinopathy by history and impotency by 
history.  

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
on various occasions in 1994 and 1995 for his diabetes 
mellitus.  

The veteran testified at a hearing at the regional office in 
November 1996.  He indicated that he was taking about 
150 units of insulin a day depending on how his blood sugar 
was running.  He related that the diabetes was very hard to 
control.  He indicated that he had an upset stomach and would 
get bouts of diarrhea.  

The veteran was again examined by the VA in December 1996.  
He was currently taking 30 to 35 units of regular insulin and 
30 to 35 units of NPH in the morning and the same in the 
evening.  He checked his sugar about three times a week.  The 
low went from 40 to a high of 300 but he usually ran between 
150 and 250.  With regard to his diet there was an attempt to 
limit sweets and candies and he stated that he currently ate 
about 2,500 calories.  There was no change in the regulation 
of his activities.  His weight had remained about the same 
but he felt that his strength had decreased in his arms and 
legs since the previous examination.  He had no anal pruritus 
currently but had had that in the past.  He had occasional 
diarrhea.  His vision became blurred with increased sugars 
and he had diabetic retinopathy.  With regard to neuropathy, 
his feet were numb constantly and he felt as if he was 
walking on a bubble.  There was also a history of pain in his 
legs from the calves on down and there was constant tingling.  
He had had erectile dysfunction in the past and had been told 
that it was diabetes related.  

On examination the skin showed changes of diabetic dermopathy 
in the lower extremities.  The heart rate was regular with no 
murmur or gallop.  There was no hepatosplenomegaly and no 
abdominal masses or tenderness.  There was a marked decrease 
in vibratory sensation in the lower extremities.  His blood 
pressure was 150/100 in the right and left arms.  His height 
was 70 1/2 inches and his weight was 260 pounds.  The 
diagnosis was diabetes mellitus with neuropathy, retinopathy, 
impotence and dermopathy.  

The veteran was afforded a VA general medical examination in 
May 1998.  His weight was 275 pounds.  On examination the 
heart had a regular rate and rhythm with no arrhythmias or 
murmurs.  The liver and spleen could not be determined.  He 
did not have any abnormalities of the genital or rectal 
areas.  It was noted that he did have impotence for which he 
had previously been taking shots and had recently been 
changed to Viagra with good results.  He also complained of 
dyspepsia on a regular basis.  He also complained of low back 
pain.  The final diagnoses included insulin-dependent 
diabetes mellitus with retinopathy, extensive neuropathy, 
early nephropathy and peripheral vascular disease.  

The veteran was afforded a special examination for diabetes 
mellitus by the VA in May 1998.  He reported increased pain 
in his legs along with an increase in his peripheral 
neuropathy.  His current medications included Pepcid, Viagra, 
insulin NPH 40 units in the morning and 40 units in the 
evening, Ibuprofen and Tylenol 3.  He had episodes of high 
readings but no definite hospitalizations for either keto-
acidosis or hypoglycemia.  He followed a somewhat restricted 
diet.  He had had a weight gain of about 10 to 15 pounds in 
the previous two months since the increase in the insulin.  
He was able to walk for about 10 to 15 minutes before getting 
any cramps.  He had severe restriction of activities.  He did 
not have any cardiac problems.  He was felt to have 
peripheral vascular disease as the cause for his cramping and 
pain in the calves.  He had had diarrhea every 1 to 2 weeks 
along with anal pruritus.  He had loss of strength especially 
in the legs and arms.  

On physical examination his blood pressure was 150/100.  The 
peripheral vessels showed faint pulsations in the lower 
extremities and the extremities were cool to touch with loss 
of hair on both the upper and lower extremities.  The skin 
was dry and appeared thin and shiny.  

It was indicated that the veteran's diabetic status was well 
established.  His blood sugars had been running in the 150's 
but were usually high in the 200's.  It was indicated that he 
had insulin-dependent diabetes with visual, vascular, 
nephrologic and neurological complications.  It was indicated 
that to date no cardiac complications had been noted.  

A September 1998 report by a university medical center 
reflected that examination of the extremities showed no 
edema.  Three hours post prandial blood sugars were 100.  His 
weight was 275 pounds.  His blood pressure was 154/90.  The 
assessments included Type II diabetes which was under better 
control, hypertension that was not adequately controlled and 
peripheral neuropathy.  

In September 1998 the Social Security Administration provided 
the regional office a number of medical records which 
consisted primarily of the VA outpatient treatment records 
and reports of the veteran's VA examinations in 1998.  The 
Social Security Administration found the veteran disabled 
effective in December 1997 due to diabetic neuropathy of the 
lower extremities and lumbar disc disease.  

A 40 percent evaluation is warranted for moderately severe 
diabetes mellitus requiring a large insulin dosage, a 
restricted diet and careful regulation of activities (i.e., 
avoidance of strenuous occupational and recreational 
activities).  A 60 percent evaluation is appropriate for 
severe diabetes mellitus with episodes of keto-acidosis or 
hypoglycemic reaction; considerable loss of weight and 
strength; and mild complications such as pruritus ani, mild 
vascular deficiencies or beginning diabetic ocular 
disturbances.  38 C.F.R. Part 4, Code 7913; effective prior 
to June 1996.  

A 40 percent evaluation is provided for diabetes mellitus 
requiring insulin, restricted diet and regulation of 
activities.  A 60 percent evaluation is provided for diabetes 
mellitus requiring insulin, a restricted diet and regulation 
of activities and episodes of keto-acidosis or hypoglycemic 
reactions requiring one or 2 hospitalizations per year or 
twice a month visits to a diabetic care provider plus 
complications that would not be compensable if separately 
evaluated.  

In this case, the evidence reflects that the veteran's 
diabetes mellitus requires a large insulin dosage and a 
restricted diet and also a restriction of his activities.  
However, the record does not establish that the diabetes 
mellitus has resulted in a considerable loss of weight and 
strength.  Although the veteran has reported episodes of 
keto-acidosis and hypoglycemic reactions, these have not 
required hospitalization or visits to a health care provider.  
The veteran has additional complications resulting from the 
diabetes mellitus, including vascular and ocular 
disturbances; however, those have been evaluated separately 
from the diabetes mellitus.  In the Board's judgment, the 
manifestations of the veteran's diabetes mellitus are not of 
such extent and severity so as to warrant entitlement to an 
evaluation in excess of 40 percent under the provisions of 
Diagnostic Code 7913 that were effective either prior to or 
after June 1996.  

II.  The Claim for an Evaluation in Excess of 20 Percent for 
Diabetic Retinopathy.  

The veteran was afforded a VA visual examination in December 
1996.  He complained of some stinging and burning and a dry 
eye sensation that was chronic.  Visual acuity in the right 
eye uncorrected for near was Jaeger 2 and for far was 20/25.  
Visual acuity of the right eye corrected for near was 
Jaeger 1 and for far was 20/200.  Visual acuity of the left 
eye uncorrected for near was Jaeger 2 and for far was 20/40.  
Visual acuity of the left eye for near was Jaeger 1 and for 
far was 20/20.  The veteran had no diplopia.  He had a normal 
visual field by confrontation.  His extraocular movements 
were intact.  Slit lamp examination showed the lids and 
lashes to be clear and conjunctivae quiet.  The cornea were 
clear.  The irises were normal and lens were clear.  The 
fundus examination with dilated pupils showed optic nerve 
heads flat, sharp and pink.  The diagnoses were diabetes 
mellitus with mild nonproliferative diabetic retinopathy and 
suspected glaucoma.  

In a July 1997 Harold R. Baers, M.D., indicated that the 
veteran had a preproliferative diabetic retinopathy in the 
right side and background changes on the left.  A fluorescein 
angiogram had been made in June 1997 that showed significant 
macular edema on the right side.  

The veteran was again afforded a VA visual examination in 
June 1998.  Visual acuity of the right eye uncorrected for 
near was Jaeger 1 and for far 20/25.  Visual acuity of the 
right eye corrected for near was Jaeger 1 and for far was 
20/20.  Visual acuity of the left eye uncorrected for near 
was Jaeger 1 and for far 20/25.  Visual acuity of the left 
eye corrected for near was Jaeger 1 and for far 20/20.  There 
was no diplopia.  The visual fields by confrontation were 
full.  The right eye had a slight depression in the 
supratemporal area.  The left eye was normal.  Extraocular 
movements were intact.  There was no apparent pupillary 
defect.  Intraocular pressure was 15 in both eyes.  Slit lamp 
examination showed the lids and lashes to be clean and the 
conjunctivae quiet.  The cornea were clear.  The iris and 
lens were normal.  The dilated fundus examination showed 
optic head to be flat, sharp and pink.  The assessments were 
moderate to severe nonproliferative diabetic retinopathy in 
both eyes, suspected mild glaucoma and lattice retinal 
degeneration both eyes but no holes, tears or detachments 
that needed to be treated.  

An April 1998 report by Donald Frey, M.D., was later received 
by the regional office.  It was indicated that there were 
Grade II retinopic changes in the eyegrounds.  

Corrected visual acuity of 20/70 in one eye warrants a 
20 percent evaluation when corrected visual acuity in the 
other eye is 20/50.  A 30 percent evaluation requires 
corrected visual acuity in the other eye of 20/70.  38 C.F.R. 
Part4, 4.75 and Code 6078.  

A 10 percent evaluation is warranted for unilateral 
impairment of field vision to 45 degrees but not to 
30 degrees.  A 30 percent evaluation is provided for 
bilateral impairment of field vision to 45 degrees but not to 
30 degrees.  38 C.F.R. Part 4, Code 6080.  

In this case, the VA examinations have disclosed that the 
veteran's corrected visual acuity is normal and there is no 
diplopia.  His visual field is full.  The May 1998 VA visual 
examination reflected there was some lattice retinal 
degeneration in both eyes but there were no holes, tears or 
detachments that required treatment.  Under the 
circumstances, a preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's diabetic 
neuropathy under any of the applicable diagnostic codes.  

III.  The Claims for Evaluations in Excess of 20 Percent Each 
for Diabetic Neuropathy of the Left Lower Extremity, Right 
Lower Extremity and Left Upper Extremity and an Evaluation in 
Excess of 30 Percent for Diabetic Neuropathy of the Right 
Upper Extremity.  

The veteran was afforded a VA neurological examination in 
February 1995.  There was a history of foot numbness of 1 1/2 
to 2 years' duration.  There was no evidence of any muscle 
wasting or atrophy.  It was noted that an electromyogram of 
both lower extremities had shown evidence of a moderate 
peripheral sensory motor neuropathy in the right upper and 
both lower extremities.  The examiner felt that that was 
related to the veteran's impotence as well as his diabetic 
retinopathy.  The final diagnosis was diabetic neuropathy of 
both lower extremities and the right arm, mild in nature.  

The veteran was again afforded a VA neurological examination 
in December 1996.  There was reported a history of numbness 
of the feet, constant tingling and pain from the calf on down 
that was treated with Ibuprofen.  He also noted cramps in his 
legs on most nights.  On examination there was no evidence of 
muscle wasting, atrophy or fasciculation.  Muscle bulk 
appeared normal and muscle strength was normal (5/5) 
throughout.  He could stand on his toes and heels and squat 
and return to standing without difficulty.  Upper extremity 
grip strength and biceps and deltoid strength were normal.  
Deep tendon reflexes were two plus and symmetric with the 
exception of the ankles which were one plus and symmetric.  
The diagnoses included sensorineural neuropathy of the upper 
and lower extremities, probably secondary to diabetes 
mellitus.  

VA nerve conduction studies conducted in February 1998 showed 
a moderately severe predominantly sensory peripheral 
neuropathy with slight active denervation.  

The veteran was again afforded a VA neurological examination 
in June 1998.  He reported a sensation of numbness and 
tingling in his lower and upper extremities.  He also 
reported cramps in his lower extremities on walking.  

On examination strength was 5/5 throughout all muscle groups 
tested in the upper and lower extremities.  Deep tendon 
reflexes were 1/4 in the biceps, brachioradialis and patellar 
and 0/4 in the Achilles, bilaterally.  There was decreased 
vibratory sense in the upper and lower extremities and 
decreased pinprick sensation in a glove-and-stocking 
distribution.  Coordination was intact and gait was normal.  
He was able to rise up on his toes and heels and do tandem 
walking without difficulty.  Romberg test was negative.  The 
impressions included polyneuropathy secondary to diabetes.  

In his April 1998 statement Dr. Frey indicated that there was 
edema over the distal one-third of the right shin.  The 
dorsalis pedis and posterior tibial pulses were only trace 
palpable bilaterally.  There was decreased sensation of all 
toes.  A hair loss was present on both lower extremities.  He 
could stand on his toes and take a few steps with his heels.  
Standing on his toes for more than a few seconds caused 
marked cramping to develop in his calves.  Deep tendon 
reflexes were sluggish bilaterally.  No muscle wasting was 
noted.  The diagnoses included longstanding diabetes mellitus 
with later development of hypertension, renal failure, 
polyneuropathy and peripheral vascular disease.  

The regional office later received a February 1998 statement 
by a VA physician indicating that the veteran was currently 
under treatment for hypothyroidism as well as diabetes 
mellitus.  It was indicated that over the previous year the 
veteran had been complaining more of leg numbness, burning 
and weakness.  It was noted that he had progressive 
difficulty in standing and also with prolonged sitting.  
Electromyogram showed that he had a polyneuropathy involving 
both lower extremities which was thought to be related to his 
diabetes.  A subsequent MRI showed bulging and protruding 
discs in the lumbar spine that might explain some of the 
problems the veteran had had regarding his thighs and lower 
extremities.  

In September 1998 the veteran was afforded a VA peripheral 
vascular examination.  He reported cramps in both legs and 
both thighs.  He was able to walk for one or two blocks and 
would then get calf pain.  On examination the dorsalis pedis 
pulses were palpable bilaterally but the examiner could not 
palpate the posterior tibialis.  No extremity edema was noted 
but there was a loss of hair over the distal aspect of the 
lower legs.  The temperature and color of the lower 
extremities were normal.  No trophic changes were noted and 
there were no ulcerations or evidence of cellulitis.  
Sensation was decreased in the lower extremities.  The 
diagnoses were diabetes mellitus, insulin-dependent and 
peripheral vascular disease with polyneuropathy.  

A 30 percent evaluation is warranted for moderate incomplete 
paralysis of the median nerve of the major upper extremity.  
A 50 percent evaluation requires severe incomplete paralysis.  
38 C.F.R. Part 4, Code 8515.  

A 20 percent evaluation is warranted for moderate incomplete 
paralysis of the median nerve of the minor upper extremity.  
A 40 percent evaluation requires severe incomplete paralysis.  
38 C.F.R. Part 4, Code 8515.  

A 20 percent evaluation is warranted for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation 
requires moderately severe incomplete paralysis.  38 C.F.R. 
Part 4, Code 8520.  

A 20 percent evaluation is warranted for unilateral 
arteriosclerosis obliterans with minimal circulatory 
impairment with paresthesias, temperature changes or 
occasional claudication.  A 40 percent evaluation requires 
intermittent claudication or recurrent episodes of 
superficial phlebitis in well-established cases.  38 C.F.R. 
Part 4, Code 7114, effective prior to January 1998.  

A 20 percent evaluation is provided for arteriosclerosis 
obliterans when there is claudication on walking more than 
100 yards and diminished peripheral pulses or ankle/brachial 
index of 0.9 or less.  A 40 percent evaluation is provided 
when there is claudication on walking between 25 and 
100 yards on a level grade at 2 miles per hour and trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  These evaluations are 
for involvement of a single extremity.  If more than on 
extremity is affected, each extremity is evaluated separately 
and combined using the bilateral factor.  38 C.F.R. Part 4, 
Code 7114; effective in January 1998.  

The Board notes that in the case of Fenderson v. West, 
No. 96-947 (U.S. Veterans Appeals January 20, 1999), the 
United States Court of Appeals for Veterans Claims indicated 
that there was a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  The Court noted 
that the distinction might be important in terms of, among 
other things, determining the evidence that could be used to 
decide whether the original rating on appeal was erroneous.  
The Court indicated that the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), was not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  The Court indicated that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  

In this case, the veteran has complained of numbness and 
tingling involving his extremities as well as cramping and 
pain involving his legs.  The VA examinations have disclosed 
some decreased sensation in the upper and lower extremities.  
However, strength has been described as normal throughout all 
muscle groups tested in the upper and lower extremities.  
Coordination is intact and the veteran's gait is normal.  The 
findings on the examinations do not indicate that evaluations 
in excess of those currently in effect for the diabetic 
neuropathy involving the veteran's upper and lower 
extremities are in order under any of the applicable 
diagnostic codes that were effective either prior to or after 
January 1998.  The medical evidence of record indicates that 
the diabetic retinopathy has not changed significantly since 
the initial rating and thus possible staging of the ratings 
under Fenderson is not for consideration.  



IV.  The Claim for a Compensable Evaluation for Impotency.  

When the veteran was examined by the VA in February 1995 
there was a history of impotence of about two years' 
duration.  It was indicated that because of the extent of his 
diabetes it appeared that that condition was the cause of the 
impotency.  It appeared that the impotence was permanent and 
there did not appear to be any penile deformity.  

The veteran was afforded a VA genitourinary examination in 
September 1998.  It was reported that he had had impotence 
for about three or four years.  His past treatment had 
included injections that had not helped.  He had taken Viagra 
recently and that had resulted in some improvement in 
erectile function.  On physical examination there was no 
deformity of the penis.  No testicular atrophy was noted and 
sensation was somewhat dull.  The diagnoses included sexual 
dysfunction with loss of erection and with mild improvement 
with the use of Viagra.  

Deformity of the penis, with loss of erectile power, warrants 
a 20 percent evaluation.  38 C.F.R. Part 4, Code 7522.  

In this case, the evidence reflects that the veteran has had 
impotency for several years as a result of his service-
connected diabetes mellitus.  However, there has been some 
improvement with the use of Viagra and the VA examinations 
have not disclosed any deformity of the penis.  Accordingly, 
under the circumstances, a compensable evaluation under the 
provisions of Diagnostic Code 7522 would not be warranted.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material matter 
regarding any of the issues on appeal.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to an increased evaluation for diabetes mellitus, 
currently rated 40 percent disabling, is not established.  
Entitlement to an evaluation in excess of 20 percent for 
diabetic retinopathy is not established.  Entitlement to 
evaluations in excess of 20 percent each for diabetic 
neuropathy of the left lower extremity, right lower extremity 
and left upper extremity and an evaluation in excess of 
30 percent for diabetic neuropathy of the right upper 
extremity is not established.  Entitlement to a compensable 
evaluation for impotency is not established.  The appeal is 
denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

